DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/18/2021. 
In the filed response, claims 1, 3, 4, 9, 10, 11, 13, 14, 19, and 20 have been amended, where claims 1, 11, and 20 are independent claims.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

	
Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
2.	Applicant argues (e.g. pg. 10 of remarks) the art of record (notably Koo 554 and Koo 1950 do not teach or reasonably suggest “a set of hybrid transform kernels comprising a combination of vertical and horizontal transform types, where the vertical and horizontal transform types include a line graph transform” as per amended claims 1, 11, and 20. Applicant also argues the art of record do not teach or reasonably suggest including a line graph transform in a set of hybrid transform kernels, as claimed. Applicant notes Koo 554 discloses various horizontal and vertical separation types while Koo 195 generally discloses an adaptive separable line graph transform (abstract) and generating such a transform. Applicant finds the art of record either alone or in combination does not disclose, teach, or reasonably suggest all of the limitations of the amended claims.

4.	Koo 195 defines a generalized separable graph-based transform (GBT) via combined two 1-D transforms (e.g. ¶ 0009) that can be applied to the column and row directions of a coding block (e.g. ¶ 0013 and 0162). As such, the Examiner construes the two 1-D transforms as vertical (i.e. column direction) and horizontal (i.e. row direction) transforms, respectively. In other words, given Examiner’s understanding of the amended claims, it is respectfully submitted that Koo 195 teaches the limitation “wherein the set of hybrid transform kernels comprise a combination of vertical and horizontal transform types” (emphasis added) as per amended claims 1, 11, and 20. As to the limitation “where the vertical and horizontal transform types include a line graph transform”, Koo 195 shows the GBT can be obtained from the graph Laplacian matrix (GLM) via spectral decomposition (e.g. ¶ 0065-0066). Koo 195 further shows (e.g. ¶ 0209-0212) the GBT may be generated by an eigen decomposition from the generalized graph Laplacian (GGL) which Examiner finds to be analogous to the description found in ¶ 0020-0022 of the filed specification.  For these reasons and given Examiner’s understanding of the amended claims, it is respectfully submitted that Koo 195 reasonably teaches and/or suggests “where the vertical and horizontal transform types include a line graph transform”  Please see office action below for further details.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  

7.	In light of the foregoing, Claims 1-20 have been examined and are pending.

Claim Objections
8.	Claim 1 is objected to because of the following informalities:  the limitation “wherein the set of hybrid transform kernels- comprise” (emphasis added) has a hyphen following the term “kernels”. It seems this is not required as per claims 11 and 20. Please check and update accordingly. Appropriate correction is required.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 11, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koo et al. US 2018/0146195 A1, hereinafter referred to as Koo195 since Koo195 describes employing an adaptive separable graph-based transform for processing video data (abstract). Since below for details.
Regarding claim 1,  Koo195 discloses “A method for coding video data, executable by a processor, the method comprising: receiving video data; identifying a set of hybrid transform kernels corresponding to the video data [All graph-based transforms (GBTs) that can be derived from the generalized graph Laplacian (GGL) via eigen decomposition can be construed as defining a set of hybrid transform kernels (e.g. para 0211). Another interpretation of the above limitation can be found in para 0227 (Fig. 22), i.e., a set of 7 2-D separable transforms]; selecting a subset of hybrid transform kernels from among the set of hybrid transform kernels [Indexing which transforms to use from the set of GBTs. For e.g. index = 0 may refer to using a frequently used transform (e.g. para 0216). Also since para 0024 of spec shows a subset x may include one transform type, para 0227 selects a transform based on RD performance]; and decoding the video data based on the subset of hybrid transform kernels that is selected, [Decoder receives transform index for target block of video data indicating a GBT to apply to recover data (see e.g., para 0228-0229 with reference to Fig. 23)] wherein the set of hybrid transform kernels- comprise a combination of vertical and horizontal transform types, the vertical and horizontal transform types including a line graph transform (LGT).” [Koo 195 defines a generalized separable graph-based transform (GBT) via combined two 1-D transforms (e.g. ¶ 0009) that can be applied to the column and row directions of a coding block (e.g. ¶ 0013 and 0162). See Examiner’s response #4 for further reference]
Regarding claim 5,  Koo195 teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Koo195 further discloses, “wherein the subset of hybrid [¶0206-0208 and 0216 of Koo195 disclose an index for identifying transform kernel set. Also see Figs. 18-19]
Regarding claim 6,  Koo195 teaches all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim. Koo195 further discloses, “wherein the subset of hybrid transform kernels is identified by a syntax element signaled in a bitstream associated with the video data”  [¶0206-0208 and 0216 of Koo195 disclose an index for identifying transform kernel set. Also see Figs. 18-19]
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software, see Koo195 ¶0245 for executing the functions described therein.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software, see Koo195 ¶0245 for executing the functions described therein.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 4, 7, 8, 9, 12, 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koo195, in view of Koo et al. (US 2020/0374554 A1 with priority to Prov. Application No. 62/727,548), hereinafter referred to as Koo554.
Regarding claim 2,  Koo195 teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Koo195 however does not further disclose “wherein the Implicit selection is based on for e.g. the intra-prediction mode and/or the block size (¶ 0025 of spec). As such, see Koo554 where a given non-separable transform is applied depending on the size of the transform block (¶0194-0195). Also see Koo554 ¶0219-0225. Priority support – pg. 21 Sect. 1.3. and pgs. 27-28] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive separable graph-based transform of Koo195 to add the teachings of Koo554 as above for providing a decoding method to help improve transform efficiency by determining and applying a suitable transform for a current block (¶0016).
Regarding claim 3,  Koo195 and Koo554 teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Koo195 further discloses “wherein the subset of hybrid transform kernels is selected based on at least one of an intra prediction mode and a block size associated with the video data.”  [Given the limitation “based on at least one of”, ¶0123 of Koo195 shows an extra 1D separable transform set may be defined based on TU size. Note Koo554 also provides support. See ¶0219-0225. Priority support – pgs. 27-28]
Regarding claim 4,  Koo195 and Koo554 teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Koo195 however does not further disclose “wherein the subset of hybrid transform kernels is selected based on the intra prediction mode, and the intra prediction mode comprises one or more of  DC, SMOOTH, SMOOTH_H, SMOOTH_V, V_PRED, H_PRED, chroma-from-luma, and Paeth.” Koo554 on the other hand from the same or similar field of endeavor teaches the foregoing features. [See references to use of non-directional intra-predictive modes such as DC (¶0149, 0166, and Table 4 (¶ 0122). Priority support – pg. 17 and 37] The motivation for combining Koo195 and Koo554 has been discussed in connection with claim 2, above. 
Regarding claim 7,  Koo195 teaches all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim. Koo195 does not further disclose “wherein an explicit transform scheme is applied for all intra prediction modes.” Koo554 on the other hand from the same or similar field of endeavor teaches the foregoing features. [transform candidates in a transform subset is selected on basis of explicit signaling via flags per Tables 3-4 (¶ 0122). Note all intra prediction modes are specified. Also see ¶0194-0195 and Table 5 for mapping between intra-prediction modes and transform sets] The motivation for combining Koo195 and Koo554 has been discussed in connection with claim 2, above. 
Regarding claim 8,  Koo195 and Koo554 teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Koo195 however does not further disclose “wherein a number of hybrid transform candidates is different for different intra prediction modes.”   Koo554 on the other hand from the same or similar field of endeavor teaches the foregoing features. [Refer to Tables 2 and 3 (¶0121-0122) where different transform candidates from different transform sets can be selected for the different intra-prediction modes. Priority support – see Tables 2-3 on pgs. 15-16] The motivation for combining Koo195 and Koo554 has been discussed in connection with claim 2, above. 
Regarding claim 9,  Koo195 and Koo554 teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Koo195 however does not further disclose “wherein an explicit transform scheme is used for a subset of the intra prediction modes.”   Koo554 on the other hand from the same or similar field of endeavor teaches the foregoing features. [Refer to Table 3 (¶0122) where explicit signaling refers to selected transform candidates of a given intra-mode, which can be considered a subset of all intra-modes. Priority support – see Table 3 on pg. 15-16] The motivation for combining Koo195 and Koo554 has been discussed in connection with claim 2, above. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koo195, in further view of Yu et al. (US 2013/0128977 A1), hereinafter referred to as Yu.
Regarding claim 10,  Koo195 teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. However Koo195 does not teach “wherein the subset of hybrid transform kernels is switched between explicit and implicit based on signaling at a high-level syntax or at a block level.”   Yu on the other hand from the same or similar field of endeavor teaches the foregoing features. [See ¶0104 for support regarding switching between explicit and implicit signaling via the PPS (i.e., high-level syntax)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptive separable graph-based transform of Koo195 to add the teachings of Yu as 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486